CCA 201300102. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected to list all three specifications under Charge I, the accused's pleas to each, the findings to each, and the "other disposition” ordered by the military judge to the second specification.